ALLOWANCE
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
**** BEGIN AMENDMENT ****
	AMEND CLAIM 13 AS FOLLOWS:
As per claim 13, amend the limitation in line 7 with the following:

sensing device by a rotatable male screw rotatably connectable to the female screw
**** END AMENDMENT ****
Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	Evans (US 2017/0126971) discloses a mobile phone device 1005 “audio device” (Figures 10A-10B) which inherently has a microphone for obtaining audio in view of para[0038 & 0073]. Also discloses an omnidirectional image sensing device 1000 i.e. camera with two wide angle “fisheye” lenses 1010 & 1020 (Figures 10A-10B), which is a standalone camera that may be attachable as an accessory to the audio device 1005 in view of  para[0004, 0069 and 0073]. The omnidirectional image sensing device 1000 has a bottom surface that mounts to a top surface of the audio device 1005. Also see Figures 5 & 12b and para[0041, 0051-0052 and 0084]. Also discloses omnidirectional image sensing device is detached as standalone camera, it may have a mounting mechanism to accept a stand such as a tripod in view of para[0084] and Figure 12B.

	Kolb (US 2017/0311080 - employing US provisional 62/464,361) discloses microphone array (Figures 6A & 7A) may be built into the mobile device, para[0009, 0011, 0059-0060]. It is also apparent from this reference that the microphone array may be arranged to capture sound up to 360 degrees (Figures 1-3) of a surrounding environment in parallel with plural cameras used for omnidirectional image capturing.
	
Petty (US 2015/0070557) discloses electronic device/camera 204 (Figures 2A & 2B) may have a threaded bores “female screw holes” 226/240 on either TOP 226 or BOTTOM 240 surfaces for mounting to accessories and/or a tripod as shown in view of para[0105-0106].
Petty’s teachings show that a camera may be rotatably secured to a bottom accessory when using a male-female threaded screw attachment method. 
When taken in combination with the other cited prior art of record teachings, it is considered obvious that the “bottom accessory” may be a “microphone”.
However, Petty’s teachings taken individually or in combination with the other cited prior art of record teachings, lack the additional reinforcement locking mechanism which is a rotary/rotatable “locking dial” as claimed by Applicant’s “rotatable locking dial” (element 15) of Figures 1-3.

Causey (US 7957765) discloses a detachable digital still/video camera 14 used as standalone and also mounts to a mobile phone body 12. The mount may comprise electrical contacts 50, latch release mechanism and/or snap engagement. See Figures 1-4. See col.3, lines 5-55 AND col.6, lines 5-31.

Cheng (US 2006/0014563) discloses a camera 40/440 with various male/female connection contacts 30/430 mountable to a mobile phone 10/410 (includes a microphone) with various male/female connection contacts 20/420. Gender i.e. male/female connection contacts may be reversed. See Figures 2 and 4A. See para[0036, 0049-0051 & 0082-0083].
Cucci (US 2013/0235234) discloses a mobile camera phone in which the user interface controls 34 may also include a rotary dial, para[0058]. 
However, Cucci’s teachings refer to a user control dial which DIFFERS from a rotary/rotatable “locking dial” as claimed by Applicant’s “rotatable locking dial” (element 15) of Figures 1-3.


Reason for Allowance
Per the after-final amendment/arguments filed on 6/16/2021 and interviews held on 5/28/2021 & 6/11/2021, Applicant amended the independent claims (1, 13 & 16) to incorporate interview-discussed allowable subject matter. Arguments for independent claims were found persuasive. Per updated prior art search/consideration, Applicant’s claimed invention now overcomes the prior art of record. Therefore, the Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention (see Figures 1-3) is related to an omnidirectional CAMERA 200 (having two fish-eye lenses 25) which detachably MOUNTS/LOCKS via various connections (including using a rotatably threaded male-female screws) TO an omnidirectional MICROPHONE 100 in general, which is also known in the prior art (see Related Art discussed above and cited in PTO-892) when taken in combination.
However, the prior art, taken alone or in reasonable combination, does not teach the additional reinforcement locking mechanism which is Applicant’s claimed “rotatable locking dial” per limitations for independent claims 1, 13 and 16 as respectively indicated below on pages 7-8.
Figures 1-3 (rotatable locking dial 15, camera’s 200 female screw 22 and microphone’s 100 male screw 12) for reference to claimed invention. Applicant’s Figures 1A & 3 shown Examiner-annotated below: 

[AltContent: textbox (Microphone 100)][AltContent: textbox (Camera 200)][AltContent: ][AltContent: arrow][AltContent: textbox (Rotatable Locking Dial 15)]
    PNG
    media_image1.png
    548
    286
    media_image1.png
    Greyscale
                                 
    PNG
    media_image2.png
    464
    372
    media_image2.png
    Greyscale


Prior art does not teach the additional reinforcement locking mechanism which is Applicant’s claimed “rotatable locking dial 15” shown annotated above.

Therefore, claims 1-19 are now allowed.




Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An audio data acquisition system configured to obtain audio data, the audio data acquisition system comprising:
an audio data acquisition device, wherein the audio data acquisition device is connectable to a bottom surface of a vertically-elongated predominantly rectangularly shaped omnidirectional image sensing device, having a female screw, by a male screw rotatably connected to a rotatable locking dial.
Claims 2-12 and 19 are allowed for depending from allowable claim 1.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 13 that includes (with emphasis in bold): 
“A system comprising:
and a vertically-elongated predominantly rectangularly shaped omnidirectional image sensing device including a bottom surface including a female screw, a surface of the audio data acquisition device being connectable to the bottom surface of the vertically-elongated predominantly rectangularly shaped omnidirectional image sensing device by a rotatable male screw rotatably connectable to the female screw, via a rotatable locking dial”.
Claims 14-15 are allowed for depending from allowable claim 13.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 16 that includes (with emphasis in bold): 
“A vertically-elongated predominantly rectangularly shaped omnidirectional image sensing device including at least two fish-eye lenses, protruding from at least one surface of a housing of the vertically-elongated predominantly rectangularly shaped omnidirectional image sensing device, and including a bottom surface, the bottom surface being connectable to an audio data acquisition device by a male screw rotatably connected to a rotatable locking dial”.
Claims 17-18 are allowed for depending from allowable claim 16.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698